DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 4, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0235638 A1, hereinafter referred as “Lee”) in view of Fong (US 2005/0128108 A1, hereinafter referred as “Fong”).
 	Regarding claim 1, Lee discloses a system to facilitate communication in English (Fig. 17 and ¶0136 discloses in the target language field, the language to be translated such as English will be displayed if the translation key is pressed) comprises: 
 	a keyboard (keyboard unit 10) having at least one phoneme key that display a phonetic pronunciation symbol that represent sounds of spoken English (¶0043 discloses all character phonemes of any language by adding characters or functions to the F keys section or additional keys section as each of languages has a different number of phonemes; ¶0005 discloses the number of phonemes of Romanized languages is 26 to 46 which is obtained by adding the variant characters to 26 basic letters);…
 	 said processor (Fig. 2 and ¶0040 discloses control unit) configured to execute a set of computer instructions (¶0040 discloses software) configured to translate from said input to a standard English letter corresponding to said phonetic pronunciation or from said phonetic pronunciation to said standard English letter (¶0155 discloses Primarily setting, each key should be assigned with a phoneme, symbol or function for the language selected with the language conversion key; Fig. 17(a) and ¶0136 discloses the translation key setting display may feature the source language, target language and a worldwide languages list. In the source language field, the language currently set for the keyboard is displayed. In the target language field, the language to be translated will be displayed if the translation key is pressed); and 
 	an output device (display unit 20) in electrical communication with said keyboard (keyboard unit 10) (Fig. 2 and ¶0039 discloses a control unit 40 for controlling the keyboard unit, the storage unit and the display unit) wherein said standard English letter is displayed (Fig. 17(b) and ¶0138 discloses when the user select a range to be translated after inputting characters and when the translation key is pressed, the translated characters are displayed in a plurality of languages in the display unit).
 	Lee doesn’t explicitly disclose a computer board disposed within said keyboard wherein said computer board includes a processor and associated memory in electrical communication with an input from said phoneme key.
 	However, in a similar field of endeavor, Fong discloses a computer board (Fig. 2) disposed within said keyboard (1) wherein said computer board includes a processor (11) and associated memory (12) in electrical communication with an input from said phoneme key (14) (Figs. 2, 3, ¶0006, ¶0007 and ¶0020 discloses the microprocessor 11 sounds the correct pronunciation of the world translated by the phonetic circuit 16 and through the speaker 17 for the user to visual the word as translated while listing to its pronunciation.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee for the purpose of translating and displaying the pronunciation of the input keys without an external computing device connected to keyboard (¶0004 and ¶0006).
	Regarding claim 2, Lee doesn’t explicitly disclose the system of claim 1 wherein said processor is also configured to execute a set of word translation instructions configured to display a standard English word derived from said inputs of said phoneme keys.
 	However, in a similar field of endeavor, Fong discloses wherein said processor is also configured to execute a set of word translation instructions configured to display a standard English word derived from said inputs of said phoneme keys (¶0006 and ¶0007 discloses the microprocessor is connected to an LCD provided on the upper part of the surface of the keyboard. Additional special keys are provided to enter the word pending translation. The translation software is executed to display the results of the translation on the LCD).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee for the purpose of translating and displaying the pronunciation of the input keys without an external computing device connected to keyboard (¶0006).
 	Regarding claim 4, Lee discloses the system of claim 1 wherein said output device is a personal computing device (Fig. 2 and ¶0091 discloses a monitor such as display 20 connected to a control unit 40 and keyboard 10).
	Regarding claim 5, Lee doesn’t explicitly disclose the system of claim 1 wherein said keyboard is electrically connected to said output device using a wire.
 	However, in a similar field of endeavor, Fong discloses wherein said keyboard is electrically connected to said output device using a wire (Fig. 1 and ¶0019 discloses the keyboard 1 is plugged to the computer with a USB or a PS2 plug so to operate the computer by those keys 14 as usual).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee so to operate the computer by those keys 14 as usual (¶0019).
	Regarding claim 8, Lee discloses the system of claim 1 further comprising a selectable switch wherein said keyboard is configured to display different symbols (Figs. 4A-C, 5 and ¶0047 discloses the language conversion key 150 and the language list display according to an embodiment of this invention. The language list display 151 is displayed on the display unit 20 when the language conversion key is pressed and held for over 0.2 seconds or pressed repeatedly (e.g., a double click, etc.). The language list display may include a user-defined language list 152 and a worldwide language list 153).
 	Regarding claim 9, Lee discloses the system of claim 1 wherein said output device is a display screen (20) (Fig. 2 and abstract discloses a display unit for displaying the received input character on a display).
	Regarding claim 10, Lee doesn’t explicitly disclose the system of claim 1 wherein said output device is an audio output device.
  	However, in a similar field of endeavor, Fong discloses wherein said output device is an audio output device (Fig. 1 and ¶0007 discloses the microprocessor is also connected to a phonetic circuit and a speaker to pronounce the translated word for A/V learning results).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee for the purpose of translating and hearing the pronunciation of the input keys without an external computing device connected to keyboard (¶0004 and ¶0006).
	Regarding claim 11, Lee discloses the system of claim 2 further comprising an audio output device wherein said standard English word is electronically produced (¶0040 discloses the word ‘software’ means that it is programmed so that the character phonemes of each language can be displayed corresponding to the individual keys of the keyboard, and then it is displayed on the corresponding key in response to the command from the control unit by the operation of the conversion key).

4. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fong and in further view of Raemy et al. (US 2017/0177569 A1, hereinafter referred as “Raemy”).
	Regarding claim 3, Lee as modified doesn’t explicitly disclose the system of claim 2 wherein said set of word translation instructions includes an Al program wherein said Al program determines the most likely standard English spelling of a word derived from said inputs of said phoneme keys.
 	However, in a similar field of endeavor, Raemy discloses wherein said set of word translation instructions includes an Al program wherein said Al program determines the most likely standard English spelling of a word derived from said inputs of said phoneme keys (¶0044 discloses the string of characters can be input as text or spoken to be received by the microphone of the mobile device; ¶0047 discloses there are many techniques that can be used for this conversion, including using statistical models to learn data-driven representations of the data, using machine learning algorithms, such as… neural networks).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee for the purpose of transliteration from one language to another language using a phonetic context of both languages (¶0001).

5. 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fong and in further view of Bhatt (US 2013/0132848 A1, hereinafter referred as “Bhatt”).
	Regarding claim 6, Lee as modified doesn’t explicitly disclose the system of claim 1 wherein said keyboard is electrically connected to said output device using a wireless connection.
 	However, in a similar field of endeavor, Bhatt discloses wherein said keyboard is electrically connected to said output device using a wireless connection (Fig. 1 and ¶0025 discloses input device 106 can be any type of device that includes an input interface for receiving commands from a user and providing the commands to computing device 102, such as a wired or wireless keyboard).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee for the purpose of connecting the keyboard to the computing device that is in the vicinity but not within reach of the computing device.
	Regarding claim 7, Lee as modified doesn’t explicitly disclose the system of claim 1 further comprises a removable storage device.
 	However, in a similar field of endeavor, Bhatt discloses further comprises a removable storage device (Fig. 4 and ¶0047 discloses storage device 412 can be implemented, for example, using … flash memory).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee for the purpose of connecting removable storage medium to other devices when the computing device is not utilized.

6. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fong and in further view of Bevoor et al. (US 2015/0185868 A1, hereinafter referred as “Bevoor”).
	Regarding claim 12, Lee as modified doesn’t explicitly disclose the system of claim 1 wherein said keyboard is foldable.
 	However, in a similar field of endeavor, Bevoor discloses wherein said keyboard is foldable (¶0036 discloses the keyboard layout envisaged by the present disclosure can be positioned on a real hardware, i.e., flat, rigid, flexible/folding type or virtual keyboard).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee for the purpose of decreasing the form factor of the keyboard assembly.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692